 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HODA SAMUEL,                                     No. 2:18-cv-01739 MCE DB P
12                       Plaintiff,
13            v.                                       ORDER
14    UNITED STATES OF AMERICA,
15                       Defendants.
16

17           Plaintiff, a federal prisoner proceeding pro se with a claim under the Federal Tort Claims

18   Act (“FTCA”), 29 U.S.C. §§ 1346(b), 1402(b), 2401(b), and 2671-2680. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 26, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 43.) Plaintiff

23   has filed objections to the findings and recommendations. (ECF No. 47.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed December 26, 2019, are adopted in full; and

 3         2. Defendant’s motion to dismiss (ECF No. 27) is granted.

 4         IT IS SO ORDERED.

 5   Dated: March 10, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
